Citation Nr: 1440674	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a nose injury, to include headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2008 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In October 2011, the Board denied the Veteran's claim for an increased rating.  He appealed that decision to the United States Court of Appeals for Veterans Claims (USCAVC/Court).  In June 2013, the Court issued a Memorandum Decision, which set aside the portion of the Board's October 2011 decision that denied an increased rating for residuals of a nose injury, to include headaches, and remanded the case to the Board for action consistent with the decision.  

In February 2014, the Board remanded the claim for additional evidentiary development, to include a contemporaneous VA examination.  That examination was conducted in April 2014, and the associated report is now of record.  In a July 2014 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) continued the denial of a rating in excess of 10 percent for residuals of a nose injury, to include headaches, and the claim was returned to the Board.  The appeal continues.  

It is also noted that the AOJ, in the July 2014 SSOC, readjudicated the claim of entitlement to a rating in excess of 10 percent for residuals of a nose injury, a deviated nasal septum, which was not on appeal.  The Veteran and his representative should be provided with notice of the decision with appellate rights.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence does not more nearly show migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a nose injury, to include headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, August 2004 and July 2009 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including what the evidence must show for an increased evaluation and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the July 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  Also of record is the testimony of the Veteran and his mother regarding this claim.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in April 2014 which, as detailed below, includes a detailed discussion of the Veteran's current headache manifestations.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Background and Analysis

The Veteran asserts that he is entitled to an increased rating for residuals of a nose injury, to include headaches, currently evaluated as 10 percent disabling under DCs 9304-8045.  

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2013).  DC 9304 refers to dementia due to head trauma.  See 38 C.F.R. § 4.130, DC 9304 (2013).  DC 8045 refers to residuals of a traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a, DC 8045 (2013).  

DC 9304 uses the General Rating Formula for Mental Disorders.  Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, mental disorders, in pertinent part, will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent


Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

DC 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  
See 38 C.F.R. § 4.124a, DC 8045 (2013).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  See 38 C.F.R. § 4.124a, DC 8045, Note (1) (2013).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, DC 8045, Note (2) (2013).  

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, DC 8045, Note (3) (2013).  

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, DC 8045, Note (4) (2013).  

A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  See 38 C.F.R. § 4.124a, DC 8045, Note (5) (2013).  

The Veteran was afforded a TBI examination in August 2009.  The examiner indicated that, based on his self-report, the Veteran had suffered one grade 3 and three grade 1 concussions in service.  At the time of the examination, the Veteran complained of headaches once every few weeks.  He also exhibited various cognitive impairments, including memory loss.  However, the examiner concluded that, as the cognitive impairments did not exist prior to the Veteran's 2005 cerebrovascular accident (CVA), they were symptoms of his CVA, not his in-service concussions.  He then determined that only the Veteran's headaches were related to his TBI.  He attributed the cognitive impairments to the Veteran's CVA and the irritability to his PTSD.  

The Veteran was also afforded examinations to evaluate his headaches in August 2004 and March 2010.  At the time of the August 2004 examination, the Veteran complained of frequent headaches with vision changes.  He described the pain as throbbing and indicated that he takes two to four tablets of Anacin every other day to treat the headaches.  He also reported that the medication usually resolved the headache within an hour.  He denied weakness, fatigue, functional loss, and being incapacitated for a day due to his headaches.  The examiner diagnosed the Veteran with headaches, probably migraine in nature, which incapacitated him for one to two hours approximately every other day.  

At the time of the March 2010 examination, the Veteran reported headaches that he described as an aching pain that increases to a 10 out of 10.  He indicated that he takes Anacin in the morning, then falls asleep, and that the pain is gone when he wakes up.  He denied experiencing a headache every day, photophobia, nausea and vomiting, motor function loss, fatigue, and aura.  

As reported in a previous Board remand decision in February 2014, VA committed legal error when it relied on 2004 and 2010 evidence of the ameliorative effects of medication on the Veteran's headaches.  As a result, VA requested additional VA examination to address the current severity of the service-connected headaches.  

The requested evaluation was conducted by VA in April 2014.  The examiner reviewed the claims file.  At this time, the Veteran reported headaches that started on the right temple and moved to the right eye.  These headaches occurred three times per week.  The pain was a 10/10.  The head pain was described as pulsating and localized to one side of the head.  His complaints were treated with aspirin and/or lying on the couch.  His headaches usually resolved in about an hour.  Even without aspirin, they resolved in less than one day.  The Veteran said that his headaches had remained stable over the years.  It was noted that the headaches did not affect activities of daily living.  Although the Veteran was unemployed, his headaches would not affect his occupation.  The examiner noted that the headaches did not result in characteristic prostrating attacks.  

The Board notes that the Veteran has been rated over the years pursuant to DCs 9403-8045.  The medical evidence indicates, however, that his memory loss and cognitive impairments are not related to his TBI.  His headaches are the only residual of the Veteran's TBI.  Accordingly, the Board finds DC 8100 for migraines to be the relevant rating criteria to appropriately evaluate the Veteran's service-connected TBI and avoid pyramiding.  

Under DC 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2013).  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."  

With regard to the Veteran's service-connected residuals of a nose injury, to include headaches, the medical evidence of record does not establish that the disability warrants a disability rating in excess of 10 percent.  Although the Veteran reports experiencing headaches every day to every few days, there is no evidence that these headaches rise to the level of "characteristic prostrating attacks."  In fact, at the time of evaluation in 2014, it is reported that the severity of his headaches does not result in characteristic prostrating attacks.  Furthermore, there are no outpatient treatment reports of record which reflect the frequency and severity of symptoms that would result in an increased rating.  

The Board has reviewed the remaining DCs relating to headaches and neurological disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's residuals of a nose injury, to include headaches, are manifested by any neurological symptoms other than those reflected above.  As such, an increased rating cannot be assigned under DCs 8000-8045 or 8103-8914.  See 38 C.F.R. § 4.124a, DCs 8000-8045, 8103-8914 (2013).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's residuals of a nose injury, to include headaches, warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

In summary, there is insufficient evidence to show that the Veteran has headaches manifested by characteristic prostrating attacks occurring on an average of once a month over several months or very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability, and the Board finds that the criteria for an evaluation in excess of 10 percent under DC 8100 have not been met, and that the claim must be denied.  

Final Considerations

The Board acknowledges that an appellant is generally competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, in this case, the Veteran is not shown to be competent to testify as to medical conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's headache symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time, during the appeal period, during which the above disability has been more than 10 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert, supra.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a nose injury, to include headaches, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


